sveccner ano goveanment entities department of the treasury internal_revenue_service ju uniform issue code ter et legend taxpayer a bank m ira x amount r amount s date date date date date date year k a dear this is in response to your letter dated date and supplemented by letters dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling_request taxpayer a age represents that he received a distribution from ira x of amount s taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error by an employee of bank m which led to amount s being placed into two non-ira certificates of deposit cds with bank m amount s has not been used for any other purpose in year k taxpayer a maintained ira x with bank m on date taxpayer a went to bank m to request a distribution of amount r during this process taxpayer a spoke to a financial specialist of bank m who suggested taxpayer a change the invesiment in ira x from a money market investment to cettificate of deposit investments on date taxpayer a returned to bank m and requested the financial specialist to change the ira investments from money market to certificate of deposit investments to earn a higher interest rate instead of changing the investments within ira x on date the financial specialist issued two non-ira certificates of deposits for a total of amount s after leaving bank m on date taxpayer a reviewed the paperwork completed by the financial specialist and realized the cds were treated as withdrawals from ira x the next day date taxpayer a returned to bank m and spoke with the financial specialist and requested that amount s be properly invested in certificates of deposit and transferred into ra x taxpayer a was assured by the employee of bank m that the error would be corrected taxpayer a subsequently discovered that the correction had not been made prior to the end of the required 60-day roliover period subsequent to the expiration of the 60-day rollover period taxpayer a contacted bank m on date date and date regarding the bank employee's error and of taxpayer a’s intent to invest amount into certificates of deposit in ira x taxpayer a was assured by employees of bank m that amount s would be properly transferred inte ira x in spite of taxpayer a's efforts to get bank m to correct the error amount s was never properly transferred back into ira x by bank m based on the above facts and representations you request that the intemal revenue service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount s from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an fra shall be included in gross_income page by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ra rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if i tii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day an which he receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of day after the date on which the ‘such individual not later than the payment or distribution is received except that the maximum amount which may be paid into such plan may net exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of tha code provides that sec_408 does not apply to any amount described in sec_408 d3 a i received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 d3 d of the code provides a similar 60-day rollover period for partial rollovers sec_408 d e of the code provides that the rollover provisions of sec_408 d do not apply to any amount required to be distributed under sec_408 sec_408 d i of the code provides that the secretary may waive the 60-day tequirement under sec_408 3xa and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for page example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation presented by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by an error by a financial specialist of bank m which led to amount dollar_figure being placed into non-ira certificates of deposit therefore pursuant to sec_408 d of the code the service hereby waives the 60-day rollover requirement with respect te amount s taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount s into a rollover ira provided all other requirements of sec_408 of the code except the day requirement are met with respect to such contribution amount s will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code this ruling is directed solely to the taxpayer who requested it sec_6110 kx of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact at se t-ep ra‘t4 i d no sincerely yours m zee jd uttlih donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
